Case 2:17-bk-21386-SK        Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36               Desc
                              Main Document     Page 1 of 33


 1   STEVEN T. GUBNER - Bar No. 156593
     ROBYN B. SOKOL - Bar No. 159506
 2   COREY R. WEBER - Bar No. 205912
     TALIN KESHISHIAN - Bar No. 201830
 3   BRUTZKUS GUBNER
     21650 Oxnard Street, Suite 500
 4   Woodland Hills, CA 91367
     Telephone: (818) 827-9000
 5   Facsimile: (818) 827-9099
     Email:     sgubner@bg.law
 6              rsokol@bg.law
                cweber@bg.law
 7              tkeshishian@bg.law
 8   Special Litigation Counsel
     for Jonathan D. King, Chapter 7 Trustee
 9   for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
10
                               UNITED STATES BANKRUPTCY COURT
11
                                CENTRAL DISTRICT OF CALIFORNIA
12
                                       LOS ANGELES DIVISION
13
     In re                                                 Case No. 2:17-bk-21386-SK
14
     ZETTA JET USA, INC., a California                     Chapter 7
15   corporation,
                                                           MOTION FOR ORDER APPROVING
16                         Debtor.                         COMPROMISES OF CONTROVERSIES
                                                           BETWEEN THE TRUSTEE AND: (1) AIR
17                                                         BP LTD AND BP PRODUCTS, NA; (2)
     ZETTA JET PTE, LTD., a Singaporean                    ASSOCIATED ENERGY GROUP LLC;
18   corporation,                                          AND (3) UNIVERSAL WEATHER &
                                                           AVIATION, INC. PURSUANT TO
19                         Debtor.                         BANKRUPTCY RULE 9019;
                                                           MEMORANDUM OF POINTS AND
20                                                         AUTHORITIES; DECLARATION OF
                                                           JONATHAN D. KING IN SUPPORT
21                                                         THEREOF
22                                                         [No Hearing To Be Set Unless Requested
                                                           Pursuant to LBR 9013-1]
23
                                                           [Relates to Adv. Case Nos.: 2:19-ap-01303-SK,
24                                                         2:19-ap-01328-SK and 2:19-ap-01337-SK]
25

26

27

28

                                                       1
     2242978
Case 2:17-bk-21386-SK           Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                  Desc
                                 Main Document     Page 2 of 33


 1   TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY

 2   JUDGE AND ALL INTERESTED PARTIES:

 3              By way of this Motion for Order Approving Compromises of Controversies (“Motion”),

 4   Jonathan D. King, Chapter 7 Trustee (“Trustee”) for the above-captioned debtors, Zetta Jet USA,

 5   Inc. (“Zetta USA”) and Zetta Jet PTE, LTD (“Zetta PTE” and collectively, “Debtors” or “Zetta”)

 6   seeks Court approval of the settlements (the “Settlements” and individually the “Settlement”)

 7   between the Trustee on behalf of the Zetta estates, and the following defendants of adversary

 8   proceedings which seek to avoid transfers received by each of the defendants from the Debtors

 9   during the 90 days prior to the commencement of the Debtors’ bankruptcy cases:

10                 •   Air BP Limited, Air BP Ltd., and BP Products, NA (collectively, “Air BP”);

11                 •   Associated Energy Group LLC (AEG Fuels) a/k/a AEG Fuels ( “AEG”);

12                 •   Universal Weather & Aviation Inc. (UWA) (“Universal”)

13   (Air BP and together with AEG and Universal, the “Defendants”).

14              The Trustee believes that each of the Defendants received avoidable and recoverable

15   transfers under 11 U.S.C. §§ 547(b), 548(a), 550. The Defendants each have raised various defenses

16   to the transfers received from the Debtors. Each of the Defendants have reached separate settlement

17   agreements with the Trustee that resolve the pending adversary proceedings naming them as

18   defendants (“Settlement Agreements”). Attached hereto as Exhibits A, B, and C and incorporated

19   herein by this reference are true and correct copies of each of the Settlements Agreements between

20   the Trustee on behalf of the Zetta estates, on the one hand, and Air BP, AEG and Universal, on the

21   other hand. This Motion is supported by the declaration of the Trustee, Jonathan D. King, (“Trustee

22   Declaration”) annexed hereto.

23              The Trustee and the Defendants evaluated each other’s various arguments and positions and,

24   without admitting any material facts or claims in dispute, reached the settlements described more

25   fully below. The Trustee has determined that it is in the best interest of the Zetta estates to settle the

26   claims against the Defendants given the risks and expense of litigation. Accordingly, the Trustee

27   submits that the settlements are fair and reasonable and in the best interest of creditors of the Zetta

28   estates.

                                                         2
     2242978
Case 2:17-bk-21386-SK            Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                  Desc
                                  Main Document     Page 3 of 33


 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.        JURISDICTION

 3             The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This matter is a

 4   core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A). Venue is proper pursuant to 28

 5   U.S.C. § 1409(a).

 6             The statutory predicate for the relief requested herein is provided in section 105 of title 11 of

 7   the United States Code (the “Bankruptcy Code”), Rule 9019(a) of the Bankruptcy Rules and Rule

 8   9019-1 of the Local Bankruptcy Rules of the Central District of California (the “Local Rules”).

 9   II.       RELEVANT FACTS

10             A.     Background

11             On September 15, 2017 (the “Petition Date”), Zetta filed voluntary petitions for relief under

12   chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing the

13   Bankruptcy Cases.

14             On December 4, 2017, the Bankruptcy Cases were converted to cases under chapter 7 of the

15   Bankruptcy Code pursuant to 11 U.S.C. § 1112(a).

16             On December 5, 2017, the Bankruptcy Court appointed Jonathan D. King to serve as chapter

17   7 interim trustee. Following the Section 341(a) meeting of creditors that was held on January 8,

18   2018, Mr. King became the permanent trustee (the “Trustee”) for the Bankruptcy Cases. The

19   Trustee commenced an analysis of all transfers made within the 90-days before the Petition Date (the

20   “Preference Period”).

21             On or about September 12, 2019, the Trustee initiated separate adversary proceedings against

22   BP Air, AEG and Universal (Adversary Case Numbers 2:19-ap-01337-SK, 2:19-ap-01303-SK, 2:17-

23   bk-21386-SK, respectively) to avoid and recover preferential and or fraudulent transfers pursuant to

24   sections 547, 548 and 550 of the Bankruptcy Code and seeking to disallow proofs of claims filed by

25   the Defendants, if any.

26             By way of this Motion, the Trustee requests that the Court approve the Settlement

27   Agreements between the Trustee and the Defendants.

28

                                                           3
     2242978
Case 2:17-bk-21386-SK           Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36               Desc
                                 Main Document     Page 4 of 33


 1             B.     Summary of the Settlements

 2             The basic terms of the Settlement Agreements are set forth below 1:

 3             1.     The avoidance complaint against Air BP alleges that Air BP received payments from

 4   the Debtors during the Preference Period totaling $469,319.65. Air BP has filed proof of claim nos.

 5   156 and 161 asserting general unsecured claims in the amount of $191,832.91 and $8,349.08,

 6   respectively. Air BP may be entitled to certain defenses for some of the transfers it received from

 7   the Debtors, including, but not limited to, both the new value and ordinary course of business

 8   defenses. The Trustee and Air BP have agreed to settle their disputes, whereby: Air BP will pay to

 9   the Trustee, on behalf of the estate, the sum of $150,000.00 and waive and withdraw proofs of claim

10   nos. 156 and 161. A true and correct copy of the Settlement Agreement entered into between the

11   Trustee and Air BP is attached hereto as Exhibit A.

12             2.     The avoidance complaint against AEG alleges that AEG received payments from the

13   Debtors during the Preference Period totaling $1,149.831.35. AEG has filed proof of claim no. 3

14   asserting an unsecured claim in the amount of $420,621.30 ($299,899.69 of which is a

15   priority/administrative claim) and claim no. 6 asserting an unsecured claim in the amount of

16   $127,759.13 (of which $50,282.90 is a priority/administrative claim). AEG may hold certain

17   defenses for some of the transfers alleged in the adversary complaint, including, but not limited to,

18   both the new value and ordinary course of business defenses. The Trustee and AEG have agreed to

19   settle their disputes, whereby: AEG will pay to the Trustee, on behalf of the estate, the sum of

20   $142,000.00 and provide a waiver and withdrawal of Claim nos. 3 and 6. A true and correct copy of

21   the Settlement Agreement entered into between the Trustee and AEG is attached hereto as Exhibit

22   B.

23             3.     The avoidance complaint against Universal alleges that Universal received payments

24   from the Debtors during the Preference Period totaling $631,537.28. Universal has filed proof of

25   claims no. 116 asserting a general unsecured claim in the amount of $2,441,791.73 in the Zetta PTE

26   case; proof of claim no. 128 asserting a general unsecured claim in the amount of $1,763,820.93 and

27
     1
28     The full terms and provisions of each of the settlements are set forth in the Settlement Agreements
     attached hereto as Exhibits A, B and C.
                                                         4
     2242978
Case 2:17-bk-21386-SK           Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                  Desc
                                 Main Document     Page 5 of 33


 1   a secured claim of $346,309.73 in the Zetta USA case; and, proof of claim no. 195 asserting an

 2   administrative claim in the amount of $5,170.00 in the Zetta PTE case. Universal may hold defenses

 3   for some of the transfers alleged in the adversary complaint, including, but not limited to, both the

 4   new value and ordinary course of business defenses. The Trustee and Universal have agreed to

 5   settle their disputes, whereby: Universal will pay to the Trustee, on behalf of the estates, the sum of

 6   $326,500.00 and waive and withdraw all filed proofs of claim (claim nos. 116, 128 and 195). A true

 7   and correct copy of the Settlement Agreement entered into between the Trustee and Universal is

 8   attached hereto as Exhibit C.

 9             The Trustee recognizes that it will require material legal expense and time to litigate the

10   factual and legal issues involved concerning each of the adversary proceedings. After careful

11   consideration of the expense, delay and risks of litigating matters to a final judgment, the Trustee in

12   the exercise of his business judgment has entered into each of the Settlement Agreements. The

13   Trustee believes that each of the Settlement Agreements is in the best interest of creditors of the

14   Debtors’ estates.

15   III.      RELIEF REQUESTED

16             By this Motion, the Trustee seeks the entry of an order pursuant to Bankruptcy Rule 9019(a),

17   approving the attached Settlement Agreements.

18   IV.       BASIS FOR RELIEF REQUESTED

19             The Ninth Circuit has recognized that a bankruptcy court has great latitude in approving

20   compromise agreements. Martin v. Kane (In re A & C Properties), 784 F.2d 1377, 1380–81 (9th

21   Cir. 1986). “The purpose of a compromise agreement is to allow the debtor and the creditors to

22   avoid the expenses and burdens associated with litigating sharply contested and dubious claims.” Id.

23             Bankruptcy Rule 9019(a) provides, “On motion of the trustee and after notice and a hearing,

24   the court may approve a compromise or settlement. Notice shall be given to creditors, the United

25   States Trustee, the debtor and indenture trustees as provided in Rule 2002 and to any other entity as

26   the court may direct.” Fed. R. Bankr. P. 9019(a).

27             In approving a compromise under Bankruptcy Rule 9019, a bankruptcy court must find that

28   the compromise is fair and equitable and that the negotiations between the parties were conducted in

                                                          5
     2242978
Case 2:17-bk-21386-SK          Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                   Desc
                                Main Document     Page 6 of 33


 1   good faith. Joy v. Schwarz Publ’g Inc. (In re Schwarz Publ’g, Inc.), 398 Fed. Appx. 321, 321 (9th

 2   Cir. 2010). Nevertheless, a bankruptcy court need not conduct an exhaustive investigation or a mini-

 3   trial into the validity of the merits of the claims sought to be compromised. United States v. Alaska

 4   Nat’l Bank of the North, 669 F.2d 1325, 1328 (9th Cir. 1982); SEC v. Ruderman, 2011 U.S. Dist.

 5   LEXIS 134653, at *9-10 (C.D. Cal. Nov. 21, 2011). Rather, the bankruptcy court need only canvas

 6   the issues to determine whether the settlement falls below the lowest point of the range of

 7   reasonableness. Marlow v. Zamora (In re Marlow), 2011 Bankr. LEXIS 892, at *21 (B.A.P. 9th Cir.

 8   Feb. 1, 2011); Burton v. Ulrich (In re Schmitt), 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997). In

 9   determining the acceptability of a proposed compromise, the court should specifically consider the

10   following factors:

11                    a.     the probability of success in litigation;

12                    b.     the difficulties, if any, to be encountered in the matter of collection;

13                    c.     the complexity of the litigation involved and the expense, inconvenience and

14                           delay necessarily attending it; and

15                    d.     the paramount interest of the creditors and a proper deference to their

16                           reasonable views.

17   A&C Properties, 784 F.3d at 1381.

18             Applying the above-described standard to the Settlement Agreements, the Trustee believes

19   that the settlements are each fair, equitable, in the best interests of the Debtors’ estates, and well

20   within the bounds of reasonableness.

21             The first A&C Properties factor weighs in favor of approving the Settlement Agreements

22   because it fairly reflects the parties’ litigation risk. The Trustee believes that the claims are strong

23   but that Defendants each may provide substantial defenses to the claims which may significantly

24   reduce the amount of the claims and which if litigated may be less than the settlement amount.

25             The second A&C Properties factor is not relevant with respect to the Defendants. The

26   Trustee would likely not face difficulties in collection; however, this fact is of little import given the

27   cost and risk associated with litigation of each of the Adversary Proceedings.

28

                                                          6
     2242978
Case 2:17-bk-21386-SK           Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                   Desc
                                 Main Document     Page 7 of 33


 1             The third A&C Properties factor strongly supports approval of the Settlement Agreements.

 2   The Trustee’s continued prosecution of each of the Adversary Proceedings will undoubtedly present

 3   additional cost and delay to the estates, with no likely increase in recovery to the estates beyond the

 4   settlement payments set forth in the Settlement Agreements. The costs and time associated with

 5   litigation will needlessly consume estate resources and delay resolution of the Bankruptcy Cases.

 6   Specifically, litigation regarding preferential transfers is often fact intensive, requiring significant

 7   and expensive discovery, including document production and depositions. The settlements are

 8   beneficial to the estates because they strike a fair compromise without requiring the Zetta estates to

 9   bear the burdens associated with further litigation. Additionally, the settlement amounts take into

10   consideration the risks and costs associated with litigation.

11             Finally, the fourth A&C Properties factor also weighs in favor of approving the Settlement

12   Agreements, as the interests of creditors will be enhanced. “This factor is thus interwoven with

13   considerations of expense, delay, and risk.” In re Marples, 266 B.R. 202, 207 (Bankr. D. Idaho

14   2001). The Settlements will conserve estate assets by avoiding litigation expenses, thereby avoiding

15   erosion of the assets ultimately available for distribution to creditors. Additionally, the settlements

16   will result in the withdrawal of approximately $4.95 million in unsecured claims filed in the

17   Bankruptcy cases (of which approximately $355,352 are administrative claims) and will avoid

18   further delays in administering the estates.

19             In light of the avoidance of litigation costs and delay and the economic benefit to the

20   Debtors’ estates and their creditors, the Settlement Agreements are in the best interests of the

21   Debtors and their estates.

22   V.        CONCLUSION

23             WHEREFORE, the Trustee respectfully requests that the Court enter an order:

24             1.     Finding that notice of the Motion is good and proper under the circumstances of the

25   case;

26             2.     Granting the Motion in its entirety;

27             3.     Approving the Settlement Agreements attached hereto as Exhibits A, B and C;

28

                                                          7
     2242978
Case 2:17-bk-21386-SK        Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                 Desc
                              Main Document     Page 8 of 33


 1             4.   Authorizing the Trustee to enter into and take all actions necessary to consummate

 2   each of the Settlement Agreements; and

 3             5.   Grant such other and further relief as is just and appropriate under the circumstances

 4   of the case.

 5

 6   DATED: February 19, 2020                      BRUTZKUS GUBNER
 7

 8                                                 By: /s/ Robyn B. Sokol
                                                           Robyn B. Sokol
 9                                                 Special Litigation Counsel for Jonathan D. King,
                                                   Chapter 7 Trustee for Zetta Jet USA, Inc. and Zetta Jet
10                                                 PTE, LTD.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       8
     2242978
Case 2:17-bk-21386-SK           Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36               Desc
                                 Main Document     Page 9 of 33


 1                               DECLARATION OF JONATHAN D. KING 2

 2             I, Jonathan D. King, hereby declarant as follows:

 3             1.     I am over eighteen years of age. I have personal knowledge of the facts set forth in

 4   this declaration, and, if called as a witness, could and would testify competently with respect thereto.

 5             2.     I am the Chapter 7 Trustee of Zetta Jet USA, Inc. (“Zetta USA”) and Zetta Jet PTE,

 6   Ltd. (“Zeta PTE”), and together with Zetta USA, the “Debtors” or “Zetta” in the above-captioned

 7   jointly administered bankruptcy cases. I submit this Declaration in support of the Motion for an

 8   Order Approving Compromises of Controversies.

 9             3.     On September 15, 2017 (the “Petition Date”), the Debtors filed voluntary petitions for

10   relief under chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing

11   the Bankruptcy Cases.

12             4.     On December 4, 2017, the Bankruptcy Cases were converted to cases under chapter 7

13   of the Bankruptcy Code pursuant to 11 U.S.C. § 1112(a).

14             5.     On December 5, 2017, I was appointed by the Bankruptcy Court to serve as chapter 7

15   interim trustee. Following the Section 341(a) meeting of creditors that was held on January 8, 2018,

16   I became the permanent trustee for the Bankruptcy Cases and commenced an analysis of all transfers

17   made within the 90-days before the Petition Date (the “Preference Period”).

18             6.     On or about September 12, 2019, I initiated through my counsel separate adversary

19   proceedings against BP Air, AEG and Universal (Adversary Case Numbers 2:19-ap-01337-SK,

20   2:19-ap-01303-SK, 2:17-bk-21386-SK, respectively) to avoid and recover preferential and or

21   fraudulent transfers pursuant to sections 547, 548 and 550 of the Bankruptcy Code.

22             7.     After careful consideration of the expense, delay and risks of litigating matters to a

23   final judgment, as well as the defenses raised by the Defendants and evidence provided to support

24   such defenses, and in the exercise of my business judgment, I believe that entering into the

25   settlements and each of the Settlement Agreements is in the best interest of the Zetta estates and

26   Zetta’s creditors.

27
     2
28     All initial capitalized terms not otherwise defined herein shall have the meaning ascribed to them in
     the Motion.
                                                         9
     2242978
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 10 of 33
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 11 of 33




                                   EXHIBIT A                                 11
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 12 of 33




                                                                             12
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 13 of 33




                                                                             13
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 14 of 33




                                                                             14
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 15 of 33




                         Redacted




                                                                             15
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 16 of 33




                                   EXHIBIT B                                 16
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 17 of 33




                                                                             17
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 18 of 33




                                                                             18
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 19 of 33




                                                                             19
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 20 of 33




                         Redacted




                                                                             20
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 21 of 33




                                   EXHIBIT C                                 21
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 22 of 33




                                                                             22
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 23 of 33




                                                                             23
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 24 of 33




                                                                             24
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 25 of 33




                                                                             25
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 26 of 33




                                                                             26
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 27 of 33




                                                                             27
Case 2:17-bk-21386-SK   Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36   Desc
                         Main Document    Page 28 of 33




                        Redacted




                                                                             28
            Case 2:17-bk-21386-SK                  Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                                       Desc
                                                    Main Document    Page 29 of 33

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Brutzkus Gubner, 21650 Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: Motion For Order Approving Compromises Of
Controversies Between The Trustee And: (1) Air BP Ltd And BP Products, NA; (2) Associated Energy Group LLC;
And (3) Universal Weather & Aviation, Inc. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And
Authorities; Declaration Of Jonathan D. King In Support Thereof will be served or was served (a) on the judge in
chambers in the form and manner required by [LBR 5005-2(d)]; and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
February 20, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:



                                                                       ☒          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On February 20, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

 Honorable Sandra R. Klein
 United States Bankruptcy Court
   for the Central District of California
 255 East Temple Street, Suite 1582
 Los Angeles, California 90012


                                                                       ☐          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on February ____, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                       ☒          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


  February 20, 2020                       JENNIFER WARNER                                  /s/ Jennifer Warner
  Date                                         Printed Name                               Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 29
        Case 2:17-bk-21386-SK                     Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                                        Desc
                                                   Main Document    Page 30 of 33
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

    •   Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    •   Ron Bender rb@lnbyb.com
    •   Stephen F Biegenzahn efile@sfblaw.com
    •   Jonathan Boustani jboustani@btlaw.com
    •   Michael D Breslauer mbreslauer@swsslaw.com,
        wyones@swsslaw.com;mbreslauer@ecf.courtdrive.com;wyones@ecf.courtdrive.com
    •   Brian K Condon Brian.Condon@arnoldporter.com
    •   Dawn M Coulson dcoulson@eppscoulson.com, cmadero@eppscoulson.com
    •   Aaron S Craig acraig@kslaw.com, mtunson@kslaw.com;eripley@kslaw.com;mciatti@kslaw.com
    •   Scott D Cunningham scunningham@condonlaw.com, epatmore@condonlaw.com
    •   Robert W Davis robert.davis@hklaw.com, pauline.nye@hklaw.com;leizl.hinajon@hklaw.com
    •   Cecily A Dumas Cecily.dumas@pillsburylaw.com
    •   Jamie L Edmonson jedmonson@rc.com, lshaw@rc.com
    •   Scott Ewing contact@omnimgt.com, sewing@omnimgt.com;ecf@omnimgt.com;docketalarm-ecf-cacb-
        5715976304852992@inbound.docketalarm.com
    •   Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
    •   John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
    •   Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com, cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
    •   Jonathan L Gerber jgerber@millermenthelaw.com, sjohal@millermenthelaw.com
    •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
    •   Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
    •   Debra I Grassgreen dgrassgreen@pszyjw.com
    •   Michael S Greger mgreger@allenmatkins.com, kpreston@allenmatkins.com
    •   David M. Guess guessd@gtlaw.com
    •   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
    •   William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
    •   Tiffany M Ikeda tiffany.ikeda@arnoldporter.com,
        vicky.apodaca@arnoldporter.com;natasha.brunstein@arnoldporter.com;mary.aertker@arnoldporter.com
    •   Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-
        6765@ecf.pacerpro.com
    •   Lawrence M Jacobson lmj@gfjlawfirm.com
    •   Jeanne M Jorgensen jjorgensen@pj-law.com, cpage@pj-law.com
    •   Michael D Kibler Mkibler@stblaw.com, Janie.franklin@stblaw.com;raul.duran@stblaw.com
    •   Jonathan D King (TR) jonathan.king@dlapiper.com
    •   Robert Labate
    •   Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
    •   Dare Law dare.law@usdoj.gov
    •   Matthew A Lesnick matt@lesnickprince.com, matt@ecf.inforuptcy.com;jmack@lesnickprince.com
    •   Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
    •   Michael B Lubic michael.lubic@klgates.com, jonathan.randolph@klgates.com
    •   John W Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
    •   John K Lyons , john-lyons-7790@ecf.pacerpro.com
    •   John K Lyons john.lyons@us.dlapiper.com, john-lyons-7790@ecf.pacerpro.com
    •   Ron Maroko ron.maroko@usdoj.gov
    •   Daniel J McCarthy dmccarthy@hillfarrer.com, spadilla@hillfarrer.com;nchacon@hfbllp.com
    •   Michael McCollum michael@mccollumcounsel.com
    •   Thor D McLaughlin tmclaughlin@allenmatkins.com, igold@allenmatkins.com
    •   David W. Meadows david@davidwmeadowslaw.com
    •   Joshua M Mester jmester@jonesday.com
    •   Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
    •   Daniel T Moss dtmoss@jonesday.com, dstorborg@JonesDay.com
    •   Sabari Mukherjee notices@becket-lee.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 30
            Case 2:17-bk-21386-SK                  Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                                       Desc
                                                    Main Document    Page 31 of 33
    •   Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
    •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    •   Scott H Olson solson@vedderprice.com, scott-olson-
        2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
    •   R Gibson Pagter gibson@ppilawyers.com, ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
    •   Douglas A Plazak dplazak@rhlaw.com
    •   Jeffrey N Pomerantz jpomerantz@pszjlaw.com
    •   Samuel Price sprice@pooleshaffery.com, mvalenti@pooleshaffery.com
    •   Oscar D Ramallo oramallo@kayescholer.com
    •   Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
    •   David J Richardson drichardson@bakerlaw.com, aagonzalez@bakerlaw.com
    •   Paul A Rigali prigali@larsonobrienlaw.com,
        hpark@larsonobrienlaw.com;UNiv@larsonobrienlaw.com;YGutierrez@larsonobrienlaw.com
    •   David M Riley david.riley@dlapiper.com, david-riley-8770@ecf.pacerpro.com
    •   Mary H Rose mrose@buchalter.com
    •   Daniel H Slate dslate@buchalter.com, smartin@buchalter.com;ifs_filing@buchalter.com
    •   Alan D Smith adsmith@perkinscoie.com, DocketLA@perkinscoie.com,ecf-
        3ac9070a3959@ecf.pacerpro.com,al-smith-9439@ecf.pacerpro.com
    •   Robyn B Sokol ecf@bg.law, rsokol@bg.law
    •   Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    •   Nolan Thomas nolan.thomas@klgates.com, klgatesbankruptcy@klgates.com
    •   Andrew Troop andrew.troop@pillsburylaw.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •   Victor A Vilaplana vavilaplana@foley.com, rhurst@foley.com
    •   Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
    •   Philip S Warden philip.warden@pillsburylaw.com,
        thomas.loran@pillsburylaw.com;kathy.stout@pillsburylaw.com;deirdre.campino@pillsburylaw.com;candy.kleiner
        @pillsburylaw.com
    •   Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com
    •   Corey R Weber ecf@bg.law, cweber@bg.law
    •   Rebecca J Winthrop rebecca.winthrop@nortonrosefulbright.com, evette.rodriguez@nortonrosefulbright.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 31
        Case 2:17-bk-21386-SK                     Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                                        Desc
                                                   Main Document    Page 32 of 33
3. SERVED BY EMAIL

 Air BP Ltd, BP Products                                                      Associated Energy Group
 c/o Michael J. Venditto                                                      c/o Heather Reis
 Reed Smith LLP                                                               Fox Rothschild
 Email: mvenditto@reedsmith.com                                               Email: HRies@foxrothschild.com

 Universal Weather & Aviation Inc.
 c/o Jeanne M. Jorgensen
 Page & Jorgensen LLP
 Email: jjorgensen@pj-law.com




                                         20 Largest Creditors Served via Electronic Mail

 Bombardier Aerospace Corporation                                             Rolls-Royce Deutschland Ltd & Co KG
 c/o Matthew S. Walker                                                        c/o Paul Laurin
 Email: matthew.walker@pillsburylaw.com                                       Email: paul.laurin@btlaw.com
 c/o Andrew Troop                                                             c/o Michael K. McCrory
 Email: andrew.troop@pillsburylaw.com                                         Email: mmccrory@btlaw.com
                                                                              c/o Jonathan Sundheimer
                                                                              Email: jsundheimer@btlaw.com

 World Fuel Services (Singapore) Pte. Ltd.                                    Universal Fuels, Inc. (UVAir)
 Attn.: Calvin Chia                                                           c/o Jeanne M. Jorgensen
 cchia@wfscorp.com                                                            Email: jjorgensen@pj-law.com

 Rainbow Aviation Limited                                                     CAE Simuflite, Inc.
 Attn.: Benedict Tan                                                          c/o Rebecca J. Winthrop
 benedicttan@stamfordland.com                                                 Email: rebecca.winthrop@nortonrosefulbright.com

 Hongkong & Shanghai Banking Corp Ltd                                         Scout Aviation II, LLC
 c/o Jennifer W. Crastz                                                       c/o Dawn M. Coulson
 jcrastz@hrhlaw.com                                                           Email: dcoulson@eppscoulson.com

 Universal Weather & Aviation Inc. (UWA)                                      Corporate Jet Support
 c/o Jeanne M. Jorgensen                                                      Attn.: Whitne Keenan
 Email: jjorgensen@pj-law.com                                                 Email: wkeenan@corpjetsupport.com

 Hanergy [Yoda Aviation]                                                      Associated Energy Group, LLC (AEG Fuel)
 Attn.: John Zhang                                                            Attn.: Christopher Clementi
 Email: zhangbin@hanergy.com                                                  Email: cclementi@aegfuels.com
                                                                              c/o Jack Praetzellis
                                                                              Email: jpraetzellis@foxrothschild.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 32
            Case 2:17-bk-21386-SK                  Doc 1185 Filed 02/20/20 Entered 02/20/20 13:37:36                                       Desc
                                                    Main Document    Page 33 of 33

 Eurocontrol                                                                  Wex Bank
 Attn.: Nancy Coveliers                                                       Attn.: Kiran Patel
 Email: nancy.coveliers@eurocontrol.int                                       kiran.patel@wexinc.com
         r4.crco@eurocontrol.int

 Tongda Air Service                                                           UVAir European Fuelling Services Ltd
 Attn.: Fuhua Mansion                                                         c/o Jeanne M. Jorgensen
 tongda@tdas-intl.com                                                         Email: jjorgensen@pjlaw.com

 ARINC Direct                                                                 Festin Management, SN 1360 LLC, SN 1372 LLC
 c/o Victor A. Vilaplana                                                      c/o Daniel J. McCarthy, Esq.
 Email: vavilaplana@foley.com                                                 Email: dmccarthy@hillfarrer.com
 c/o Erika L. Morabito                                                        c/o James Torrey at Jimmy Jets
 Email: emorabito@foley.com                                                   Email: jimt@jimmyjets.net
 c/o Brittany J. Nelson
 Email: bnelson@foley.com

 Jeppesen Sanderson, Inc.
 Attn.: Doris Fuller
 Doris.fuller@jeppesen.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
                                                                                                                                                 33
